                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 29, 2021
BY ECF
The Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hall, 19 Cr. 709 (JFK)

Dear Judge Keenan:

       I write with consent of defense counsel to respectfully request that the violation of
supervised release hearing presently scheduled in the above-captioned matter for July 14, 2021 be
adjourned for approximately 90 days.

        As the Court is aware, the violations alleged in the Probation Office’s Amended Violation
Report, dated February 23, 2021, primarily stem from New York state charges. The Government
understands that Mr. Hall remains in state custody based on a state charge. In light of this fact as
well as the fact that Mr. Hall’s underlying state charges remain pending, the Government
respectfully requests a 90-day adjournment.

       I have discussed this matter with Christopher Flood and Probation Officer Spencer, and
they have no objection.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:    ____________________________
                                                     Rebecca T. Dell
                                                     Assistant United States Attorney
                                                     (212) 637-2198

cc: Christopher Flood, Esq. (Email)
    Probation Officer Darryl Spencer (Email)
